NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE SIERRA WIRELESS, INC., SIERRA
W'IRELESS AMERICA, INC., KYOCERA
CORPORATION, KYOCERA COMMUNICATIONS,
INC., AND KYOCERA W'IRELESS CORP.,
Petiti0ners.  '
Misce11aneous Docket No. 969
On Petition for Writ of Mandarnus to the United
States District Court for the Eastern District of Texas in
case no. 09-CV-0270, Judge Leonard Davis.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Sierra Wire1ess, Inc. and Sierra Wire1ess A1nerioa,
Inc. (Sierra) move without opposition to withdraw as
petitioners. Kyooera Corporation, Kyocera Com1nunica-
tions, Inc., and Kyocera Wire]ess Corp. (Kyocera) separate
move without opposition to withdraw the petition if this
court grants Sierra’s motion
Upon consideration thereof,

1N im s1ERRA w1RELEss 2
IT ls 0RDERED THAT:
The motions are granted The petition is disn1issed.
FoR THE CoURT
DEC 06 2010
/s/ J an Horba1__\;
Date J an Horba1y
C1erk
cc: Don F. Livornese, Esq. 
Robert E. Krebs, Esq. _
A1exandra C. Fenne11, Esq.
C1erk, United States District Court For The Eastern
District Of TeXas
s 19
FlLED
U.S. COURT 0F APPEALS FOR
j`HE FEDERAL C|RCU|T
0EC» 0 6 2010
jAN HORBALY
CLERK